Franklin Credit Management Corporation10-K Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of Franklin Credit Management Corporation on Form S-8 [333-184449] of our report dated March 28, 2013, with respect to our audits of the financial statements of Franklin Credit Management Corporation as of December 31, 2012 and 2011 and for the years ended December 31, 2012 and 2011, which report is included in this Annual Report on Form 10-K of Franklin Credit Management Corporation for the year ended December 31, 2012. /s/ Marcum llp Marcum llp New York, New York March 28, 2013
